DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/25/2019, 10/16/2019 and 5/1/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. US PGPub. 2018/0123021. 	Regarding claim 1, Sasaki teaches a magnetic random access memory [0034] assisted non-volatile Hall effect device (100, fig. 1) [0031], comprising:  	a spin orbit torque layer (20, fig. 1) [0032] disposed over a substrate (not shown [0066]);  	a magnetic layer (2, fig. 1) [0033] disposed over the spin orbit torque layer (20); and  	a metal oxide layer (3, fig. 1) [0044] disposed over the magnetic layer (2),  	wherein portions of the spin orbit torque layer (20) extend outward from the magnetic layer (2) and the metal oxide layer (3) on opposing sides of a first direction (x direction, fig. 1) and opposing sides of a second direction (x direction, fig. 1) in plan view, wherein the second direction (y) is perpendicular to the first direction (x) (Sasaki et al., fig. 1).  	Regarding claim 2, Sasaki teaches the magnetic random access memory assisted non-volatile Hall effect device of claim 1, wherein the metal oxide layer (3) comprises a material (MgO, [0044]) that maintains a perpendicular magnetic anisotropy of the magnetic layer (Sasaki et al., [0044]). 	Since Sasaki teaches the same material, MgO, as that of the invention (see . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US PGPub. 2018/0123021 as applied to claim 1 above, and further in view of O’Brien et al. US PGPub. 2019/0326353. 	Regarding claim 6, Sasaki does not teach the magnetic random access memory assisted non-volatile Hall effect device of claim 1, wherein the spin orbit torque layer (20) comprises one or more of platinum, tungsten, tantalum, and PtMn. 	However, O’Brien teaches a hall effect memory device (fig. 9A) comprising a spin orbit torque layer (101, fig. 9A) [0097] wherein the spin orbit torque layer (101) comprises one or more of platinum [0097], tungsten [0097], tantalum, and PtMn (O’Brien et al., fig 9A, [0097]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the spin orbit torque layer of Sasaki with the material of the spin orbit torque layer of O’Brien because Pt and W are well known in the art and such substitution is art recognized equivalence for the same purpose (as spin orbit torque materials) to obtain predictable results such as helping the magnetic tunnel junction to switch faster (O’Brien et al., [0052] (see MPEP 2144.06).

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US PGPub. 2018/0123021 as applied to claim 1 above, and further in view of Sato et al. US PGPub. 2020/0006630.
 	Regarding claim 8, Sasaki does not teach the magnetic random access memory assisted non-volatile Hall effect device of claim 1, wherein the substrate (Si, [0066]) comprises a semiconductor substrate (Si) with an insulating layer interposed between the semiconductor substrate (Si) and the spin orbit torque layer (20). 	However, Sato teaches magnetic random access memory [0157] assisted non-volatile Hall effect device (fig. 1A), wherein the substrate (150, fig. 1A) [0077] comprises a semiconductor substrate (Si, [0077]) with an insulating layer (122, fig. 1A) [0076] interposed between the semiconductor substrate (150) and the spin orbit torque layer (102, fig. 1a) [0057] (Sato et al., fig. 1A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the substrate of Sasaki for the substrate of Sato because substrates with insulators on silicon are well known in the art and such substitution is art recognized equivalence for the same purpose (as support substrate) to obtain predictable results and can act as an etch stop during the manufacturing process (Sato et al., [0118] (see MPEP 2144.06).

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US PGPub. 2018/0123021 as applied to claim 1 above, and further in view of You et al. WO-2019/140729.
 	Regarding claim 9, Sasaki does not teach the magnetic random access memory assisted non-volatile Hall effect device of claim 1, wherein the spin orbit torque layer (20) is cross-shaped in plan view and the magnetic layer (2) and metal oxide layers (3) are disposed over a center portion of the cross-shaped spin orbit torque layer (20). 	However, You teaches a magnetic random access memory assisted non-volatile Hall effect device (fig. 1) [0047], wherein the spin orbit torque layer (spin flow generating layer, CC, fig. 1) [0047-0048] is cross-shaped in plan view (see fig. 1, [0047]) and the magnetic layer (ferromagnetic layer, DD, fig. 1) [0047-0048]) and metal oxide layers (insulating layer MgO, AA, fig. 1) [0047-0048] are disposed over a center portion of the cross-shaped spin orbit torque layer (CC) (You et al., fig. 1, [0047]-[0048]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the shape of the spin orbit torque layer taught by Sasaki with the cross shape of the spin orbit torque layer taught by You because cross-shaped spin orbit torque layers are well known in the art and such process/material is art recognized suitability for the intended purpose of changing magnetic domain state of the ferromagnetic layer thereby moving the domain wall and changing the resistance value of the device (You et al., [0047]) (see MPEP 2144.07).

 	Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US PGPub. 2018/0123021 in view of You et al. WO-2019/140729. 	Regarding claim 19, Sasaki teaches a method of manufacturing a magnetic random access memory [0034] assisted non-volatile Hall effect device (100, fig. 1) [0031], comprising:  	forming a spin orbit torque layer (20, fig. 1) [0032] over a substrate (not shown [0066]);  	forming a first magnetic layer (2, fig. 1) [0033] over a central portion spin orbit torque layer (20); and  	forming a metal oxide layer (3, fig. 1) [0044] over the first magnetic layer (2) (Sasaki et al., fig. 1).  	But Sasaki does not teach patterning the spin orbit torque layer (20) to form a cross-shaped spin orbit torque layer (20) over the substrate [0066]. 	However, You teaches a process of manufacturing a magnetic random access memory assisted non-volatile Hall effect device (fig. 1) [0047], comprising patterning the spin orbit torque layer (spin flow generating layer, CC, fig. 1) [0047-0048] to form a cross-shaped spin orbit torque layer (CC) (You et al., fig. 1, [0047]-[0048]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the shape of the spin orbit torque layer taught by Sasaki with the cross shape of the spin orbit torque layer taught by You because cross-shaped spin orbit torque layers are well known in the art and such process/material is art recognized suitability for the intended purpose of changing .
 	Regarding claim 20, Sasaki in view of You teaches the method according to claim 19, wherein portions of the spin orbit torque layer (20) extend outward from the first magnetic layer (2) and the metal oxide layer (3) on opposing sides of a first direction (x direction, fig. 1) and opposing sides of a second direction (x direction, fig. 1) in plan view, wherein the second direction (y) is perpendicular to the first direction (x) (Sasaki et al., fig. 1).                                                  Allowable Subject Matter
 	Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a magnetic random access memory (MRAM) assisted non-volatile physically unclonable function (PUF) device, comprising “a spin orbit torque layer having a first region extending in a first direction disposed over a substrate; a plurality of second regions of the spin orbit torque layer extending along a second direction perpendicular to the first direction, wherein the plurality of second regions are spaced apart from each other along the first direction” in combination with the first magnetic layers each located between a pair of second regions extending in the second direction from the first region of the spin orbit torque layer as recited in claim 11. 	.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NDUKA E OJEH/Primary Examiner, Art Unit 2892